NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER WALSH,                              No.    19-17323

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01545-SPL

 v.
                                                MEMORANDUM*
LG CHEM LIMITED, a South Korean
corporation,

                Defendant-Appellee,

and

LG CHEM AMERICA; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                     Argued and Submitted October 19, 2020
                           San Francisco, California

Before: THOMAS, Chief Judge, and KELLY** and MILLER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Plaintiff-Appellant Christopher Walsh appeals from the district court’s

dismissal of his product liability action against LG Chem Ltd. (LG Chem) on the

basis that LG Chem was not subject to personal jurisdiction in Arizona. We have

jurisdiction under 28 U.S.C. § 1291. We affirm the district court’s dismissal of the

action. Because the parties are familiar with the facts of the case, we do not repeat

them here.

                                STANDARD OF REVIEW

      We review de novo a district court’s determination that it lacks personal

jurisdiction over a defendant. Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 800 (9th Cir. 2004). The plaintiff bears the burden of showing that

jurisdiction is appropriate. Id. Uncontroverted allegations in the complaint must

be taken as true and factual disputes must be resolved in plaintiff’s favor. Id.

                                       DISCUSSION

      Federal courts ordinarily follow state law in determining the limits of

personal jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 125 (2014).

Arizona’s long-arm statute permits personal jurisdiction to the full extent allowed

by the Due Process Clause of the United States Constitution. Morrill v. Scott Fin.

Corp., 873 F.3d 1136, 1141 (9th Cir. 2017). To sustain specific jurisdiction over a

non-resident defendant, a plaintiff must demonstrate that (1) the defendant

purposefully directed its activities at the forum or purposefully availed itself of the


                                           2
protections of its laws, (2) the claim arises out of or relates to the defendant’s

forum-related activities, and (3) the exercise of jurisdiction comports with fair play

and substantial justice and therefore is reasonable. Schwarzenegger, 374 F.3d at

802. “The primary focus of [a] personal jurisdiction inquiry is the defendant’s

relationship to the forum State.” Bristol-Myers Squibb Co. v. Superior Ct. of Cal.,

137 S. Ct. 1773, 1779 (2017).

      A. Patent Applications

      Mr. Walsh stipulated that he is no longer arguing for jurisdiction under

Deprenyl Animal Health, Inc. v. Univ. of Toronto Innovations Found., 297 F.3d
1343, 1353 (Fed. Cir. 2002), based on LG Chem’s patent applications in the United

States. Accordingly, we consider this argument withdrawn.

      B. Minimum Contacts

      Mr. Walsh fails to identify minimum contacts between LG Chem and

Arizona sufficient to support the exercise of personal jurisdiction over LG Chem.

Mr. Walsh relies on LG Chem’s high volume of sales in the United States in

arguing that LG Chem is subject to personal jurisdiction in Arizona. However, a

defendant’s placement of a product into the stream of commerce is insufficient to

support personal jurisdiction absent additional conduct specifically directed at the

forum state. Asahi Metal Indus. Co., Ltd. v. Superior Ct. of Cal., 480 U.S. 102,

112 (1987). This is particularly true where, as here, Mr. Walsh only identifies


                                           3
actions directed at the entire United States market, rather than the relevant forum,

i.e., Arizona. As for Arizona-specific conduct, Mr. Walsh points to an affidavit

filed by his expert, which states that LG Chem transferred the batteries at issue to

distributors and identifies Super Engine as an Arizona-based distributor of batteries

manufactured by LG Chem. It is clear that the affidavit is based in large part on

the review of filings by LG Chem in the case below and in other court proceedings,

not the expert’s “special competence,” and therefore we are not required to defer to

the expert’s opinion. In re Apple Computer Sec. Litig., 886 F.2d 1109, 1116 (9th

Cir. 1986). Because none of LG Chem’s filings supports the expert’s

characterization of Super Engine as an Arizona-based distributor, Mr. Walsh has

not presented sufficient evidence of LG Chem’s contacts with Arizona to support

the exercise of personal jurisdiction.

      C. Substantial Forum-Related Activities

      Finally, even had Mr. Walsh established minimum contacts between LG

Chem and Arizona, he fails to demonstrate that he would not have sustained his

injuries but for LG Chem’s forum-related activities.

      First, Mr. Walsh argues that this court’s “but for” test is irreconcilable with

Asahi and J. McIntyre Mach. Ltd. v. Nicastro, 564 U.S. 873 (2011) and should be

abandoned. However, we have approved of the use of the but for test in at least

one published decision since Asahi and J. McIntyre were decided. See In re W.


                                          4
States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 742 (9th Cir. 2013).

Moreover, the Supreme Court recently reinforced the importance of the connection

between the underlying controversy and a defendant’s activity in the forum state.

Bristol-Myers Squibb, 137 S. Ct. at 1781. Mr. Walsh cites no intervening higher

authority with which the but for test is “clearly irreconcilable,” and accordingly the

test remains valid absent reconsideration en banc or Supreme Court action. See

Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc).

      We also reject Mr. Walsh’s alternative contention that he would not have

sustained his injuries but for LG Chem’s forum-related activities. He claims that

he would not have been injured had LG Chem not patented, manufactured, and

sold the batteries through a distributor who sold the batteries at issue to the retailer

in Arizona. However, Mr. Walsh’s allegation that LG Chem sold the battery into

Arizona was controverted below and need not be taken as true, Schwarzenegger,
374 F.3d at 800, and he points to no other evidence establishing a direct nexus

between his injuries and LG Chem’s purported Arizona contacts. See W. States,
715 F.3d at 742.

      AFFIRMED.




                                           5